Citation Nr: 1506614	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  08-28 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial schedular disability evaluation in excess of 20 percent for the orthopedic manifestations of the cervical spine disability.

2.  Entitlement to an extraschedular rating for the cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1997 to August 2005.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas which, in part, granted service connection for a cervical spine disability and assigned a 20 percent evaluation based on pain and limitation of motion; separate evaluations of 20 percent were also assigned for the neurological manifestations of the cervical spine disability radiating into the right and left upper extremities, but the Veteran did not appeal those evaluations.

The Board notes that the appellant, in a July 2012 VA Form 21-22 appointed the Disabled American Veterans (DAV) as his representative.  The appellant's electronic file also contains a VA Form 21-22 appointing the Texas Veterans Commission as his representative that was received by VA on December 17, 2014.  

However, pursuant to regulation, the appellant had 90 days following the mailing of notice that his appeal had been certified to the Board for appellate review and that the appellate record had been transferred to the Board, or until the date the appellate decision was promulgated by the Board, whichever came first, during which he could submit a request for a change in representation.  See 38 C.F.R. § 20.1304.  After this 90 day period elapses, the Board will not accept a request for a change in representation except when the appellant demonstrates good cause for the delay.  See 38 C.F.R. § 20.1304(b)(1). 

In this case, the appellant was notified in a letter dated July 15, 2014, that his appeal had been transferred to the Board for appellate review.  The December 2014 VA Form 21-22 appointing the Texas Veterans Commission as the appellant's representative was not received within 90 days of the July 2014 letter, nor has good cause for the delay in the request for change in representation been provided.  Accordingly, DAV remains the appellant's representative until the case returns to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(b)(1)(i).

The appellant is appealing the initial rating that was assigned for the cervical spine disability.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In October 2012, a videoconference hearing was held between San Antonio, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in January 2013, and again in October 2013.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for higher schedular ratings for his cervical spine and he has alleged marked interference with his employment due to the cervical spine.  Thus, a new claim for TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  

In this case, the Veteran and the record have raised the question of unemployability.  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

The issues of entitlement to secondary service connection for obstructive sleep apnea, migraine headaches and peripheral vestibular disorder have been raised by the record in a VA Form 21-526EZ filed by the Veteran in December 2014, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an extraschedular evaluation for the cervical spine disability and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability are addressed in the REMAND portion of the decision below and they are REMANDED to the AOJ.


FINDINGS OF FACT

Throughout the appeal period, the appellant's cervical spine disability has been manifested by limitation of motion with pain, but the appellant has not demonstrated cervical forward flexion of 15 degrees or less or unfavorable ankylosis of the entire cervical spine or any incapacitating episodes.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 20 percent have not been met for the cervical spine disability at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5235-5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's cervical spine claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Letters to the appellant from VA, dated in March 2006, and January 2013, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA treatment records have been associated with the claims file and the appellant was afforded VA medical examinations in February 2006, October 2008, May 2009, August 2010, February 2013, and May 2014.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of the VA examinations was conducted by a medical professional, and the associated reports reflect review of the appellant's medical history.  The examinations included reports of the symptoms for the cervical spine disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the appellant's neck disability.

The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the appellant's claimed symptomatology.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the October 2013 Board remand, the appellant was scheduled for a VA examination in May 2014, and VA medical treatment records were obtained and added to the evidence of record.  Therefore, substantial compliance has been achieved.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for increased evaluations for a neck disability, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant testified at his October 2012 Board videoconference hearing that pain and spasms from his neck disability interfered with his work.  He reported that he used a TENS unit for the muscles spasms in his neck and that these spasms caused him to be unable to turn his head.  The appellant testified that these spasms occurred approximately two times every three weeks and lasted four to five days.  He said that he wore a prescribed cervical collar at night and that he had been prescribed medication.  The appellant stated that he did not get treatment for his neck from any providers besides VA.

The appellant was afforded a VA medical examination in February 2006; the examiner noted that the appellant had suffered a herniated disc in his cervical spine in 2002.  The appellant's symptoms included neck and shoulder stiffness; limitation of motion; weakness; constant neck pain 8/10 in intensity; and need for rest, manual traction and caution with physical activity.  The appellant stated that the condition did not cause incapacitation.  His function impairment was described as relating to overhead activities and the neck disability resulted in one day lost from work per month.  The appellant was noted to be currently employed.  On physical examination, the appellant's posture was within normal limits.  Paracervical muscle tenderness was present as were muscle spasms.  

Review of VA treatment records dated between 2006 and 2009 reveals that the appellant complained of deep and constant 5/10 pain in the lower cervical region in December 2006.  He was trained in the use of a home cervical traction unit.  The appellant was noted to have a history of chronic neck pain in February 2007.  A July 2007 primary care nursing note indicated that the appellant reported exercising every day for 30 minutes.  A December 2007 physician note indicated that the appellant complained of neck pain and said that Motrin was not helping.  He said that the problem was getting worse and that the traction machine had been helpful.  In May and October of 2008, the appellant complained of neck pain.  On physical examination of the appellant's cervical spine in January 2009, there was tenderness to palpation with creation of symptoms with flexion and rotation of the neck.  The report of an April 2009 pain clinic consultation stated that the appellant complained of worsening neck pain; he said that he was never free of the pain which was 3/10 in severity.  The appellant stated that he had not been to any emergency room for pain during the previous year.  On physical examination, the appellant exhibited normal motor strength, pain bilaterally at C5-7 and lateral flexion of 30 degrees.  A June 2009 pain clinic follow-up note indicated that the appellant worked full-time and was able to perform all necessary duties.  The appellant reported continued pain relief since having an injection [steroid] and said his pain was getting better and intermittent.  He said that he was pain-free for a few hours per day and that his neck pain was 1/10 in intensity.  

Review of Tri-Care treatment notes dated between August 2006 and October 2009 reveals that the appellant complained of generalized neck pain in November 2006; on physical examination, there was no tenderness and the motor examination revealed no dysfunction.  In February 2007, the appellant reported that he was continuing to have neck pain and that it was getting worse.  He had had no hospitalizations and no emergency room visits.  The appellant reported that he was exercising regularly.  On physical examination, the appellant had decreased painful range of motion of the cervical spine.  In October 2009, the appellant underwent an occupational fitness examination; he was noted to have been treated with a steroid injection in May 2009 with good results.  On physical examination, the cervical spine was nontender and the neck range of motion was described as normal.  Motor strength was normal.  The examiner concluded that the appellant was medically capable of performing all functional requirements of his position and he was found to be fit for duty.  

The appellant underwent another VA medical examination in May 2009; the examiner reviewed the claims file and indicated that the appellant had no history of hospitalization.  The appellant complained of severe pain in his lower neck that he said lasted for hours one to six days per week.  He described experiencing weekly flare-ups that he said were severe and lasted for hours; however, he said that he did not have any additional limitation of motion or other functional impairments during these flare-ups.  The appellant stated that he was employed part-time and denied loss of any time from work during the previous 12 months but the examiner indicated that the appellant was working fewer hours instead of working full-time.  On physical examination, the appellant's posture and head position were described as normal.  There was no cervical spine ankylosis, spasm, atrophy, guarding, tenderness or weakness.  The appellant exhibited forward flexion from zero to 35 degrees; extension from zero to 20 degrees; right and left lateral flexion from zero to 30 degrees; and right and left rotation from zero to 45 degrees.  There was objective evidence of pain on motion but there were no additional limitations following repetitive motion.  The examiner stated that there was no ankylosis of the cervical spine and that the appellant did not have any incapacitating episodes.

Review of VA treatment notes dated in 2010 reveals that the appellant was seen in the pain clinic in January 2010.  On physical examination, his motor examination was 5/5.  No atrophy was present.  There was no tenderness to palpation and there was a very mild palpable spasm.  The appellant exhibited a mild decrease in range of motion with a loss of 15 degrees of forward flexion and a loss of 10 degrees of flexion.  Right and left lateral flexion and right and left rotation were all normal.  The appellant was described as having mildly painful motion with no fatigue with exertion and no lack of endurance.  In April 2010, the appellant had a steroid injection.  On April 21, 2010, the appellant was able to move his chin to his chest with no pain or limitation of motion.  He had 1+ limitation of motion when turning his head from side to side.  Strength/motor testing was 5/5.  He was described as working full-time.  The appellant said that he was never free of pain which he characterized as being 3/10 in severity.

In August 2010, the appellant was afforded another VA medical examination; the examiner reviewed the appellant's claims file and medical records and noted that the appellant had no history of hospitalization or surgery.  The examiner stated that there were no incapacitating episodes.  The appellant was described as being employed full-time and the appellant stated that he had lost one week from work during the previous 12 months.  The appellant complained of neck pain that he said was exacerbated by posture, position and lifting.  On physical examination, the appellant's posture and head position were normal.  There was no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  The appellant exhibited forward flexion from zero to 25 degrees; extension from zero to 20 degrees; right and left lateral flexion from zero to 20 degrees; and right and left rotation from zero to 50 degrees.  There was objective evidence of pain on motion and following repetitive motion.  There were no additional limitations following repetitive motion.  Motor examination was 5/5 and the appellant had normal muscle tone without atrophy.

In October 2010, the appellant was treated in the emergency room of a private hospital for a thoracic spine injury.

VA treatment records dated in 2012 indicate that the appellant was noted to be working in May 2012.  He was afforded a neurology consultation in August 2012.  At that time, he complained of continuous neck pain that occurred every day and described flare-ups precipitated by lifting objects, sitting at his workstation for a prolonged period of time and extending his neck.  On physical examination, the appellant's motor tone and bulk were normal; strength was 5/5.  The clinical assessment was neck pain related to cervical disk disease and it was noted that the [steroid] injections were not as effective as before.

In February 2013, the appellant underwent another VA medical examination; the examiner reviewed the appellant's claims file.  The appellant complained of daily neck pain and said that he had visited an emergency room in 2009 for neck pain.  He reported that he used home neck traction, a TENS unit and a cervical collar as needed.  On physical examination, there was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength was 5/5 and there was no muscle atrophy.  The appellant demonstrated forward flexion from zero to 20 degrees; extension from zero to 25 degrees; right and left lateral flexion from zero to 25 degrees; and right and left rotation from zero to 70 degrees.  There was objective evidence of pain on motion with forward flexion.  The appellant did not perform repetitive motion testing due to his reported pain.  In November 2013, the examiner stated that radiographic examination showed mild multi-level degenerative changes with mild spinal canal stenosis and neuroforaminal narrowing at C4/C5 and C5/C6.  The examiner stated that a review of the appellant's records had revealed a notation of a flare-up in April 2011.

VA treated records dated in 2013 indicate that he was seen for follow-up in February 2013 after an emergency department visit secondary to neck pains.  On physical examination, the appellant exhibited a full range of motion.  However, there was some pain with hyperflexion and hyperextension.  A June 2013 note states that the appellant exhibited a full range of neck motion on physical examination.  Some increase in muscle tension was observed.  These same findings were recorded on physical examination of the neck in September 2013.

The appellant underwent another VA examination in May 2014; the examiner reviewed the appellant's claims file.  The appellant said he had undergone a Botox injection for treatment of his neck pain.  He reported that he had to take breaks while mowing the lawn.  The appellant stated that he used cervical traction four times a week; a TENS unit two to three times per week; and a cervical collar two to three times per week.  He reported experiencing flare-ups once every two weeks lasting for four days with shooting pain that affected turning his neck looking down.  He said the neck pain usually was 3/10 and that it increased to 7/10 during flare-ups.  The appellant was noted to be working and he said a seated posture and holding arms up to type irritated the neck disability by way of pain and a pinching at the back of the cervical area.  On physical examination, there was no localized tenderness or pain to palpation.  There was no guarding or muscle spasm.  Muscle strength was 5/5 and there was no muscle atrophy.  The appellant demonstrated forward flexion from zero to 30 degrees; extension from zero to 30 degrees; right and left lateral flexion from zero to 30 degrees; and right and left rotation from zero to 40 degrees.  There was objective evidence of pain on motion.  The appellant did not perform repetitive motion testing due to his reported pain.

The appellant's cervical spine disability has been assigned an initial evaluation of 20 percent under Diagnostic Code 5243, intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" for purposes of totaling the cumulative time is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

In this case, there is no evidence of record to establish that the appellant has ever had an incapacitating episode as defined by regulation.  There is nothing in the evidence of record to document that the appellant has ever been prescribed bed rest by a physician for any acute signs or symptoms due to his service-connected cervical intervertebral disc syndrome.  Therefore, an increased rating is not warranted under these criteria.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 40 degrees; or, if the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes5235-5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2).

As noted above, cervical motion greater than 15 degrees but not greater than 30 degrees warrants a 20 percent rating.  In this case, VA examinations in August 2010, February 2013, and May 2014 revealed cervical flexion limited to between 20 and 30 degrees, which warrants a 20 percent disability rating under the general rating formula for the spine.  However, at no time during the appeal period has the appellant's cervical forward flexion been shown to be 15 degrees or less and such is required for the assignment of the next higher rating of 30 percent,  In addition, neither unfavorable nor favorable ankylosis of the appellant's cervical spine has been demonstrated at any time and therefore, a higher rating based on ankylosis is not warranted.  As the appellant does not demonstrate limitation of cervical flexion to 15 degrees or less, or favorable or unfavorable ankylosis, the criteria for an initial schedular evaluation in excess of 20 percent for limitation of motion of the cervical spine have not been met at any time during the appeal period. 

The Board acknowledges that the appellant, in advancing this appeal, believes that his neck disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the appellant's contentions, particularly in light of his occupation as a nurse.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the cervical spine.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the neck disability.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to the cervical spine pathology, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any initial higher rating for the cervical spine disability.  The findings needed for the next higher evaluation for the cervical spine are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of an initial evaluation in excess of 20 percent for the cervical spine disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, in light of the holding in Fenderson, the Board has considered whether the appellant is entitled to a "staged" rating for his cervical spine disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the neck disability.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Based upon the record, the Board finds that at no time during the claim/appellate period has the cervical spine disability on appeal been more disabling than as currently rated.


ORDER

An initial schedular evaluation in excess of 20 percent for the cervical spine disability is denied.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual appellant's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

As reflected in the December 2014 informal hearing presentation, the appellant has alleged that he has incurred marked inference with employment due to his neck disability as reflected by his claim of 14 weeks of incapacitating flare-ups per year.  However, the evidence of record does not address whether or not the appellant's cervical spine disability causes marked interference with employment as delineated in 38 C.F.R. § 3.321.  Therefore, on remand, consideration of referral to the Director of the Compensation and Pension Service for extraschedular rating should be accomplished.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the appellant had claimed entitlement to an increased rating for his service-connected cervical spine disability and he has stated that he missed a lot of work because of neck pain.  As reflected in the December 2014 informal hearing presentation, the appellant is seeking a 60 percent evaluation for his cervical spine disability; this is the maximum available for a cervical spine disability.  He has also contended that he was unable to maintain full-time employment due to his service-connected disability.  If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the TDIU claim has not been developed for Board review and the matter of entitlement to an extraschedular evaluation for the cervical spine disability is inextricably intertwined with the Veteran's claim of unemployability due to the neck disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the matter of TDIU is deferred pending the resolution of the claim for an extraschedular evaluation.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, to include the requirements for TDIU and any other applicable legal precedent, has been completed.

2.  Provide the Veteran with a VA Form 21-8940 in connection with his claim for a TDIU, and request that he supply the requisite information. 

3.  Contact the Brooke Army Medical Center (BAMC) or the Department of Labor or other appropriate official source to obtain official documentation of any use of sick leave by the Veteran during the appellate period.  All of these records are to be associated with the claims file. 

4.  Obtain all of the Veteran's outstanding VA medical treatment records dated since November 2013, and associate them with the claims file.  Obtain all outstanding BAMC records and all outstanding private records as well, if any.

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, consider referral of the appellant's case to the Director of the Compensation and Pension Service for a ruling on entitlement to an increased rating for the cervical spine disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

7.  After receiving the response from the Director of the Compensation and Pension Service if the claim is referred, and after completing any additional notification and/or development action deemed warranted by the record, adjudicate the TDIU claim on appeal.  The adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, 38 C.F.R. § 3.321, Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007); and Rice v. Shinseki, 22 Vet. App. 447 (2009).

8.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


